Citation Nr: 1105636	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-34 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to February 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, inter alia, denied the Veteran's 
March 2004 claim for service connection for PTSD.

In November 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO (Travel Board 
hearing).  A copy of the hearing transcript has been associated 
with the record.

The case was previously before the Board in February 2009.  At 
that time, the Board remanded the issue of service connection for 
PTSD to the RO for additional development.  As the Board 
explained at that time, it construes the Veteran's claim as one 
for service connection, and one which encompasses acquired 
psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (holding that the scope of a mental health disability 
claim includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In his 
March 2004 claim, the Veteran requested that he be granted 
service connection for his PTSD.  However, in June 2004, when the 
Veteran filled out the formal claim form, VA Form 21-526, he 
wrote that he was claiming "non-military disabilities, even 
though I [experienced] some personal mental problems while in the 
service."  Pursuant to 38 C.F.R. § 3.151(a), a claim by a 
Veteran for pension may be considered to be a claim for 
compensation, and VA will award the greater benefit, unless the 
claimant specifically elects the lesser benefit.  In all 
subsequent correspondence between VA and the Veteran, including 
the November 2008 hearing before the undersigned Veterans Law 
Judge, the Veteran has indicated his desire to pursue a claim for 
service connection.  Consequently, the Board will consider his 
claim as such.  The case has been returned to the Board for 
further appellate consideration.

The RO issued a rating decision in September 2010 in which it 
granted service connection for the Veteran's depressive disorder 
as of March 18, 2004.


FINDINGS OF FACT

The Veteran's mental disorder is characterized as depressive 
disorder, and he does not fully meet the DSM-IV (Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition) criteria for 
a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated July 2004, October 2004, May 2007, February 2009, 
and June 2010, provided to the Veteran before the January 2005 
rating decision, the July 2008 supplemental statement of the 
case, and the September 2010 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The letters 
also informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in May 2007 and February 2009.  In this regard, after 
initially providing VA notice, followed by subsequent Dingess 
notice in May 2007 and February 2009, the RO readjudicated the 
claim in supplemental statements of the case in July 2008 and 
September 2010.  Thus, the timing defect in the notice has been 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 
(2009).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's available service personnel 
records, service treatment records, VA treatment records, and 
private treatment records have been obtained.

VA has also obtained the Veteran's records of his Social Security 
Administration (SSA) disability benefits.  Golz v. Shinseki, 590 
F.3d 1317, 1323 (2010).

The Board is also satisfied as to compliance with its February 
2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  The Board that the VA 
examination report dated in August 2010 substantially comply with 
the Board's remand directives. Overall, the Board is satisfied 
that all relevant evidence identified by the appellant has been 
secured, and that the duty to assist has been met.  38 U.S.C.A. § 
5103A.

Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Specifically, to establish entitlement to service connection for 
PTSD, the Veteran must submit "...medical evidence diagnosing 
the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred."  38 C.F.R. § 3.304(f).  In order for a 
stressor to be sufficient to cause PTSD, (1) the Veteran must 
have been exposed to a traumatic event in which he experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and (2) the 
Veteran's response must have involved intense fear, helplessness, 
or horror.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).   

Just because, however, a physician or other health professional 
accepted an appellant's description of his military experiences 
as credible and diagnosed him as suffering from PTSD does not 
mean the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Analysis:  Service Connection for PTSD

The Veteran's service treatment records show some evidence of a 
psychiatric disorder, but not PTSD, in service.  In his March 
1975 Report of Medical Examination at enlistment, a clinician 
found that the Veteran was psychiatrically normal on clinical 
evaluation.  In his March 1975 Report of Medical History, the 
Veteran checked boxes indicating that he did not have, and had 
never had, "frequent trouble sleeping," "depression or 
excessive worry," or "nervous trouble of any sort."  In his 
February 1978 Report of Medical Examination, no clinical findings 
were made with respect to the Veteran's psychiatric status.  In 
his February 1978 Report of Medical History, the Veteran marked 
boxes indicating that he did not have, and had never had, 
"frequent trouble sleeping," "depression or excessive worry," 
or "nervous trouble of any sort."

In July 1977, an in-service clinician noted that the Veteran 
"had several outbreaks of violent arguments with all personnel 
within his division who are senior to him.  He has displayed 
anti-military and antisocial attitudes in the past, but for the 
past several weeks it has been getting worse."

The Veteran underwent an in-service psychiatric evaluation in 
October 1977.  The in-service psychiatrist noted that the Veteran 
reported being "a loner," and having had only one fight.  The 
Veteran also stated that he daydreams and avoids competition and 
supervisory responsibility.  The in-service psychiatrist found 
that the Veteran "views himself with a dispassionate objectivity 
and impersonal manner consistent with his accounts and with what 
we call a schizoid personality."  He diagnosed the Veteran with 
schizoid personality, and recommended discharge from service.

After service, in March 1996, a private clinician diagnosed the 
Veteran on admission with alcohol abuse.  He noted that the 
Veteran consumed between two and four 22 ounce (oz) beers per 
day.

The Veteran attended VA individual and group therapy to gain and 
maintain sobriety in 2004.

In June 2004, the Veteran asserted in a letter to VA that he 
"developed a substance abuse which is alcohol to help suppress[] 
these memories.  I have mild to moderate PTSD because of these 
memories that I thought [were] long forgotten.  I watch[ed] a 
fellow serviceman and friend commit suicide.  I have been 
affected by it ever[] since by way of therapy.  I think about it 
now more [than] ever."  The Veteran asserted that his PTSD had 
its onset in August 1976, and that he has received treatment 
since November 2002.

The Veteran wrote in his August 2004 PTSD questionnaire that he 
had become isolated during service, which he claims led to his 
"becoming disobedient and disrespectful toward higher ranking 
officials.  This led to my having to undergo a psychiatric 
examination.  I then began to go AWOL [Absent Without Leave] a 
couple of times which along with other infractions led to my 
discharge.  Watching a fellow friend commit suicide did nothing 
to help the situation, but rather added to my disruptive 
behavior."  In an accompanying letter, the Veteran wrote that 
"I may have had underlying social and emotional problems 
stemming from my childhood upbringing....growing up in a not so 
friendly environment (growing up in Mississippi) cause[d] me to 
distrust people in authority."  The Veteran noted that his 
difficulties led him to become dependent on alcohol, for which he 
was receiving treatment.

The Veteran underwent a Social Security Psychiatric Evaluation in 
August 2004.  The evaluating SSA physician diagnosed the Veteran 
with moderate-to-severe recurrent major depressive disorder, and 
with a history of alcohol dependence.  He also ruled out (R/O) 
chronic PTSD.  The Veteran had a Global Assessment of Functioning 
(GAF) score of 55.

A separate SSA medical consultant found in August 2004 that the 
Veteran's "depression with accompanying poor stress tolerance 
would interfere with his ability to maintain regular attendance 
and to persist through a normal workweek but it is not so severe 
that it would prevent him from being consistent the far greater 
part of the time."

In his notice of disagreement, dated February 2005, the Veteran 
asserted that "I experience[d] PTSD in the Navy."  He further 
stated that he was having sleep disturbances and flashbacks to 
his friend's suicide.

Also in February 2005, a VA clinician noted that the Veteran 
reported having a history of PTSD resulting from watching a 
friend accidentally fatally shoot himself when he was 10 years 
old, and from watching a friend jump off of a boat during 
service.  The Veteran also reported that he had several stressors 
contributing to his depression, including being unemployed since 
2002, and having to rely on his wife to take care of his finances 
and legal issues (including a domestic violence charge and a 
violation of no-contact order).  The Veteran reported that he was 
experiencing blackouts and auditory hallucinations (AH) of a 
radio playing.  The clinician diagnosed the Veteran with chronic 
PTSD and major depression, and assigned a GAF score of 40.  Also 
in February 2005, a VA addiction therapist diagnosed the Veteran 
with major depressive disorder and PTSD, which she characterized 
as "military and non military related."  A VA staff 
psychiatrist also diagnosed the Veteran with chronic PTSD and 
major depression in February 2005, but did not specify a 
rationale for that diagnosis.  Later in February 2005, a VA nurse 
diagnosed the Veteran with depression and substance (alcohol) use 
disorder.

In April 2005, a VA addictions therapist diagnosed the Veteran 
with alcohol dependence in partial remission, PTSD, and major 
depression.  A VA staff psychiatrist diagnosed the Veteran with 
major depressive disorder in July 2005 and September 2005.

The SSA determined in March 2006 that the Veteran was disabled, 
due to a primary diagnosis of osteoporosis, and a secondary 
diagnosis of affective or mood disorders.  

In March 2007, a VA addictions therapist again diagnosed the 
Veteran with alcohol dependence in partial remission, PTSD, and 
major depression.

In May 2007, a VA staff psychiatrist noted that the Veteran 
reported having witnessed a shipmate commit suicide by jumping 
overboard in 1977.  The Veteran also reported having experienced 
nightmares, suicidal ideation (SI), isolation, decreased 
appetite, and insomnia.  The VA psychiatrist diagnosed the 
Veteran with recurrent depression, and with a history of PTSD.

In February 2008, the Veteran attended VA group therapy for a 
substance dependence disorder, PTSD, and depression.

The Veteran provided testimony at a Board hearing in November 
2008.  He stated that, prior to entering service, he "was a 
straight up juvenile delinquent" with feelings of depression or 
mental symptomatology.  Id. at p. 13.  He stated that during his 
service aboard the USS Hull in the summer of 1976, a fellow 
serviceman committed suicide by jumping off of the ship.  He 
noted that he was told that a search and rescue effort was 
unsuccessful, and that the decedent's body "washed up on an 
island two weeks later."  Id. at p. 4.  The Veteran stated that 
he had known the decedent for "about a month" prior to his 
suicide.  Id. at p. 4.  The Veteran also noted that during 
service, "I started getting into a lot of fights [and] most of 
it was racial."  Id. at p. 5.  The Veteran explained that he was 
given a general discharge under honorable conditions-an 
administrative separation-because of his psychological problems 
in service.  Id. at p. 5.  The Veteran reported that he began 
receiving treatment for his mental health disorder in 1987, 1988, 
2000, or 2001.  Id. at pp. 6-7.  He also noted that he was 
diagnosed with mild to moderate PTSD in 2000.  Id. at pp. 7, 16.  
He explained that he began receiving SSA benefits for his mental 
disorder in 2005.  Id. at p. 18.

Also during the hearing, the Veteran's spouse stated that the 
Veteran has nightmares which include howling in his sleep, 
mumbling, jumping, and almost hitting her.  Id. at p. 9.  She 
further stated that, when he is awake, the Veteran sometimes 
drifts off and becomes unresponsive.  Id. at p. 9.  She noted 
that the Veteran mentioned thoughts of suicide to her "many 
times."  Id. at p. 10.  She also reported that the Veteran 
occasionally loses orientation to time and place, and has a short 
memory.  Id. at p. 11.

VA provided the Veteran with a compensation and pension (C&P) 
examination of his psychiatric status in August 2010.  The 
examiner, who explained that he is "a board certified 
psychiatrist with long experience in the diagnosis of psychiatric 
stress disorders and related conditions," reviewed the claims 
file.  He stated that the "evaluation, because of its 
complexities, took over two hours of face-to-face time, plus 
record review."  The examiner noted that the Veteran had been in 
essentially continuous treatment since at least 2003, including 
for depression and alcoholism.  The examiner also noted that the 
Veteran had been unemployed since approximately 2000, and that he 
was in receipt of SSA disability benefits.  The examiner found 
that the Veteran's October 1977 in-service psychiatric evaluation 
"made no mention of any stressors aboard ship or the racial 
tensions the Veteran has later spoken about.  On what now appear 
to be rather scant grounds, the psychiatrist diagnosed the 
patient [as] having a schizoid personality disorder and 
recommended discharge from the Navy."

At the August 2010 examination, the Veteran reported having been 
raised in a violent and abusive home, including by a drunken 
father who cut the Veteran's face; the examiner noted that "he 
today displays a distinct scar on his lower face reportedly from 
that incident."  The examiner noted that the Veteran reported 
that, once in service, he "found that there were racial tensions 
on the ship....[The Veteran also] reports that another black man 
whom he did not know well, but appeared disturbed, ran forward on 
the deck at one point and apparently jumped overboard.  The 
Veteran did not see the jump, but later saw rescue efforts with 
life preservers being thrown to the man, which were rejected on 
to the point that the man sank and disappeared and never rose 
again.  The Veteran describes a long rescue effort, which was 
futile.  He was very disturbed by this and became depressed, and 
sought out a ship's officer for counseling, but this was poorly 
responded to and left the Veteran embittered."  The VA examiner 
noted that the Veteran "appeared to be a reliable informant and 
was quite sincere in his presentation."  The examiner also noted 
that the Veteran "does not describe being in receipt of military 
sexual trauma or personal assault."  The Veteran reported having 
the following symptoms: nightmares (in the past), disturbed 
sleep, and, when triggered, thoughts about his stressful time in 
the Navy.  The Veteran also reported having episodes of violence, 
but only when alcohol was present; he also reported having a 
history of a startle response, increased vigilance, suicidal 
ideation, and auditory hallucinations.  The examiner noted that 
"the patient does not report, however, a wide ranging set of 
[symptoms] of diminished emotional reactivity or 'numbing.'"

The August 2010 VA examiner found that, on examination, the 
Veteran was well oriented to time, place, and person; showed no 
distinct signs of a significant acquired organic cognitive 
deficit such as memory gaps, lack of focus, or nonlinear 
thinking; and had a mildly anxious mood, but not markedly so.  
The examiner observed no inappropriate behavior during the 
evaluation.  At the time of the examination, the Veteran did not 
have suicidal or homicidal ideation, plans, or intentions.  He 
also had no psychotic process such as hallucinations, delusions, 
inappropriate affect or loosened associations.

The August 2010 VA examiner opined that the Veteran "does not 
fully meet DSM-IV criteria for a diagnosis of posttraumatic 
stress disorder, primarily because he lacks the required 
'numbing' symptoms for such a diagnosis.  He does have some 
'reexperiencing' symptoms and some heightened arousal, but these 
symptoms are not pronounced enough to merit a PTSD diagnosis 
currently.  Review of past data indicates what now would be 
considered 'partial' or 'subthreshold' PTSD, but not the full 
syndrome."

The VA examiner further found that the Veteran "meets DSM-IV 
criteria for a depressive disorder not otherwise specified of a 
recurrent type."  He opined that the Veteran's depression 
"appears to be a constant feature, running back for many years 
in his record," including through his active service "as the 
result of racial tension, and what he regarded as callous 
disregard of his emotional feelings after witnessing a suicide."  
He further opined that "on review of all available data, [the 
depressive disorder] appears more likely than not to have arisen 
in response to episodes of an emotionally traumatic nature in the 
service.  Marked behavioral disturbance [that] is documented in 
the naval record strongly suggests that a [traumatic] episode had 
occurred, although the latter has not been verified."  The VA 
examiner also diagnosed the Veteran with alcohol abuse, currently 
in sustained full remission.  The examiner determined that the 
Veteran had a GAF score of 58.  As noted above, the RO issued a 
rating decision in September 2010 in which it granted service 
connection for the Veteran's depressive disorder as of March 18, 
2004.

Because the Veteran's August 2010 C&P examination was conducted 
by a competent psychiatrist who fully described the functional 
effects caused by the Veteran's disorder on his occupational 
functioning and daily activities, the Board finds that the 
Veteran's examination was adequate.  Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner 
considered the Veteran's claims file and medical history in the 
report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the 
VA examiner provided an etiological opinion, complete with the 
rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  The Board further finds that the VA examiner's 
medical findings are credible, based on their internal 
consistency and the VA examiner's duty to offer truthful 
opinions.  Consequently, the Board assigns considerable probative 
value to the VA examiner's report.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the private clinician, VA examiner, and VA 
clinicians are so qualified, their medical diagnoses constitute 
competent medical evidence.

The Board finds that the Veteran is competent to observe an in-
service suicide, and his mood during and after service.  
Likewise, the Veteran's spouse is competent to observe the 
Veteran's behavior after service.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from his 
own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

Following the Board's February 2009 remand, the AOJ contacted the 
National Personnel Records Center (NPRC) to request morning 
reports from the USS Hull from June 1, 1976 to August 30, 1976 
for remarks regarding a suicide or a serviceman jumping off the 
ship.  It noted that morning reports were rarely created after 
1974.  The NPRC replied in June 2009 that morning and sick 
reports were not maintained by the Navy.

Additionally, the AOJ contacted the Joint Services Records 
Research Center (JSRRC) requesting verification of the alleged 
in-service suicide stressor between June and August 1976.  In 
July 2010, JSRRC responded that it had reviewed the 1976 command 
history of the USS Hull, as well as the July 1976 deck logs 
submitted by the USS Hull.  JSRRC found that "neither the 
command history nor the deck logs document a man overboard 
incident."

The Board notes that, in pursuing his claim for service 
connection, the Veteran has consistently asserted that the 
alleged in-service suicide incident occurred in 1976.  In his 
June 2004 letter to VA, the Veteran asserted that the incident 
occurred in August 1976; likewise, at his November 2008 Board 
hearing, the Veteran stated that the incident had occurred in the 
summer of 1976.  The only report of a different incident date was 
recorded by a VA clinician in May 2007, who wrote that the 
incident had occurred in 1977.  Because that timeframe is 
inconsistent with the Veteran's own reports to VA, and because an 
entire year exceeds the parameters for a search, the Board finds 
that the searches conducted by NPRC and JSRRC are both proper and 
deserving of significant probative weight.

With respect to credibility, the Board finds that the Veteran's 
post-service lay statements regarding an in-service suicide and 
racial tensions are outweighed by more probative evidence to the 
contrary, including the absence of any discussion of the alleged 
suicide and its aftermath, or racial tensions, in his psychiatric 
service treatment records dated July 1977 and October 1977; the 
Veteran's own statement in his February 1978 Report of Medical 
History that he did not have, and had never had, "frequent 
trouble sleeping," "depression or excessive worry," or 
"nervous trouble of any sort;" and the JSRRC's determination 
that "neither the command history nor the deck logs document a 
man overboard incident" as described by the Veteran.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than subsequently reported 
history); see also 38 C.F.R. § 3.303(a).

Assuming arguendo that the Veteran's claimed stressor occurred as 
he described it, the Board further finds that the most probative 
evidence of record indicates that the Veteran does not have, and 
has not had, PTSD during the pendency of the claim.  The 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim."  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In light of McClain, all diagnoses of 
PTSD during the pendency of the Veteran's claim have been 
considered by the Board.

The Board finds that the August 2010 VA examiner's opinion-that 
the data behind the Veteran's diagnoses of PTSD did not warrant 
that diagnosis-is of greater probative value than the diagnoses 
of PTSD.  The Board bases this finding on the specific rationale 
in the VA examiner's report, that, from his review of the claims 
file and two-hour interview of the Veteran, his symptoms are not 
pronounced enough to merit a diagnosis of PTSD, and his past 
symptoms reflected only "partial" or "subthreshold" PTSD, but 
not the full syndrome.

The Board also finds that the medical conclusions of the 
evaluating SSA physician in the August 2004 Social Security 
Psychiatric Evaluation, in which he diagnosed the Veteran with 
moderate-to-severe recurrent major depressive disorder, and with 
a history of alcohol dependence, and ruled out (R/O) chronic 
PTSD, both support the August 2010 VA examiner's conclusion and 
warrant persuasive probative value in light of the extensive 
description of the Veteran's psychiatric history, family and 
social history, mental status examination, and current 
functioning.

Where, as here, conflicting medical opinions are of record, the 
Board can ascribe greater probative weight to one opinion over 
another, provided that a rational basis is given.  Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999).  Greater weight may be placed on one clinician's opinion 
than another's based on the reasoning in the opinions, and 
whether and to what extent the clinicians reviewed the Veteran's 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The Board finds that the most 
probative evidence of record shows that the Veteran does not 
have, and has not had, PTSD during the pendency of his claim. The 
August 2004 SSA physician and the August 2010 VA examiner 
included more extensive descriptions of the Veteran's psychiatric 
history, and more analysis of the application of a diagnosis of 
PTSD, than did the clinicians with contrary opinions.

Additionally, the Veteran's own determination about the etiology 
of his claimed PTSD is outweighed by the more probative findings 
of the August 2004 SSA physician and the August 2010 VA examiner, 
because their determinations are based on greater medical 
knowledge and experience.  Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

The Board notes that the Veteran's representative asserted in his 
January 2011 Appellant's Post-Remand Brief that service-
connection may be granted for a post-service initial diagnosis of 
a disease that is established as having been incurred in or 
aggravated by service.  38 C.F.R. § 3.303(d) (2010).  However, as 
discussed above, the Board finds that the most probative evidence 
of record shows that the Veteran does not have PTSD that was 
incurred in or aggravated by service.

The Board also notes that VA has recently promulgated a 
liberalizing regulation for establishing the occurrence of in-
service PTSD stressors.  38 C.F.R. § 3.304(f)(3).  That 
regulation provides that if a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  Because the 
Veteran's claimed stressors involve a suicide and racial tension, 
and not fear of hostile military or terrorist activity, 38 C.F.R. 
§ 3.304(f)(3) is inapplicable here.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
shows that the Veteran was not diagnosed with PTSD in service.  
38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for PTSD; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As 
such, the Veteran's claim is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


